Citation Nr: 0638463	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to July 
1964.  He also had 21 years, 6 months and 18 days of prior 
service.  He died in July 2000 at the age of 81.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from an October 2001 decision by 
the RO in Roanoke, Virginia.

The Board remanded this case to the RO in June 2004 via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  


FINDINGS OF FACT

1.  The veteran's death certificate indicates he died in July 
2000 at the age of 81; the immediate cause of death was 
cerebrovascular disease due to or as a consequence of 
dementia.

2.  At the time of his death, the veteran's service-connected 
disabilities were:  duodenal ulcer, chronic, with partial 
gastric outlet obstruction, post operative, vagotomy, 
antrectomy, and Billroth II reanastomis, rated at 20 percent; 
bronchiectasis, rated at 10 percent; right and left knee 
osteoarthritis, each rated at 10 percent; lumbar spine 
osteoarthritis, rated at 0 percent; shell fragment wounds to 
his left foot and right elbow, each rated at 0 percent.
 
3.  The conditions that caused the veteran's death were not 
initially manifested during service or within one year 
following his discharge and are not otherwise shown to have 
been related to his military service.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his/her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 444 F.3d 
1328.



VA complied with its Pelegrini II and Mayfield notification 
duties in regards to the appellant's claim by means of 
letters dated in August 2000, January 2001, June 2004, and 
November 2004.  The June and November 2004 letters explicitly 
told her to submit any relevant evidence in her possession.  

In Pelegrini II, the Court also held that VCAA notice, to the 
extent possible, should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, at 19-120.  
Here, this was indeed the case as the January 2001 letter was 
sent prior to the initial adjudication under the VCAA in 
October 2001.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Since, however, the cause-of-death claim at issue in 
this appeal is being denied, any concerns about an effective 
date are moot.  Moreover, the particular nature of the claim 
does not invoke consideration of the disability rating 
element.  

The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claim on 
appeal.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the claim that 
has yet to be obtained.  

Factual Background

Service personnel records confirm the veteran was in combat 
in Korea and received numerous awards for valor.  He was in 
Korea during the winter of 1950 to 1951, near Pyongyang. 

Service medical records (SMRs) show the veteran had a head 
injury and suffered a concussion in November 1950 while in 
action in Pyongyang, Korea.  Thereafter, he experienced 
several episodes of dizziness and syncope throughout service.  

A VA hospital summary report, showing an admission date of 
August 1965, reflected complaints from the veteran of a 
bleeding ulcer and blackouts.  He reported "blacking out 
spells" since 1952 and noted that he would lose 
consciousness and fall - thereby injuring himself.  No 
diagnosis pertaining to blackouts was given.  

During a June 1999 VA examination, the veteran complained of 
dementia and reported that he frequently got lost.  The 
diagnostic impression noted a history of syncope, possibly 
related to the veteran's dementia.  The examiner explained 
that the veteran was taking Aricept which helped on the 
mental mini-status examination as far as his dementia was 
concerned.  An MRI study completed in conjunction with the 
June 1999 VA examination, revealed evidence of white matter 
disease.

VA outpatient treatment records dated from January 1999 to 
May 2000, reflect continuing treatment for a variety of 
disorders.  Pertinent diagnoses during this time period 
included depression, hallucinations, and delusions.
 
A June 2000 discharge summary from Bon Secours Hospital 
revealed that the veteran was admitted due to an altered 
mental status.  He showed signs of confusion, disorientation, 
and agitation.  He was noted to have multiple medical 
problems.  The initial diagnostic impression was psychotic 
disorder, not otherwise specified (most likely delirium), and 
rule out dementia.  During the course of his hospitalization 
he continued to experience confusion and disorientation and 
on 
July [redacted], 2000 he was found unresponsive.

The veteran's death certificate shows that he died on July [redacted], 
2000 and that the immediate cause of death was 
cerebrovascular disease due to or as a consequence of 
dementia. 

In her February 2002 notice of disagreement (NOD), the 
appellant set forth three theories in support of her claim.  
First, she claimed that a head injury sustained by the 
veteran during combat in Korea caused his dementia, which was 
the underlying cause of his death.  In support of her claim, 
she submitted an article from Neurology entitled "Synergistic 
effects of traumatic head injury and apolipoprotein - 4 in 
patients with Alzheimer's disease," and a newspaper article 
from the Associated Press entitled "Head injury, gene can 
raise the risk of Alzheimer's."

Second, the appellant argues the veteran suffered from post-
traumatic stress disorder (PTSD) and this, in turn, caused 
his cerebrovascular disease, which was the immediate cause of 
his death.  In support of her claim, she points to a July 
2000 medical report wherein a psychotic disorder, delirium, 
and possible dementia were diagnosed shortly before his 
death.  She also has submitted a medical article from The 
Society of Behavioral Medicine, entitled "Electrocardiogram 
abnormalities among men with stress-related psychiatric 
disorders:  implications for coronary heart disease and 
clinical research" and a literature review entitled 
"Hypertension in the War Veteran" authored by Dr. Lawrence R. 
Moss.

Third, the appellant argues the veteran had cold injuries in 
Korea and had peripheral vascular disease of the lower 
extremities as a result of that exposure.   

In November 2004, in response to the Board's request for a 
medical nexus opinion, a VA physician addressed the issue of 
whether the cause of the veteran's death was related to an 
incident of his military service.  The physician indicated a 
thorough review of the veteran's claims file and opined that 
it was less likely than not his terminal cerebrovascular 
disease and dementia were related to his head injury during 
service, in 1950.  The VA physician further concluded it was 
less likely than not the veteran's death was related to a 
service-connected disability, a diagnosis of psychosis 
(PTSD), or to peripheral vascular disease.  

Analysis

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death.  Id.

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in 


producing death, but rather it must be shown that there was a 
causal connection.  Id.  See also Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992) (addressing requirements for 
consideration of disabilities attributable to service as 
contributory, as well as direct cause of death in DIC 
claims).

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death, in which case it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

As a general matter, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Moreover, where cerebrovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
the disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").

In the present case, a thorough review of the relevant 
medical and other evidence does not establish that service 
connection for the cause of the veteran's death is warranted.   
The evidence does not indicate that a service-related 
disability either caused or contributed substantially or 
materially to his death.

Additionally, there is no basis upon which the veteran's 
cerebrovascular disease would be deemed service-connected 
under the provisions for presumptive service connection 
(i.e., under which a disability is presumed incurred in 
service if manifested to a compensable degree within one year 
of discharge).  As noted earlier, the first symptoms of 
dementia were documented in 1999, almost 35 years after the 
veteran's discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A medical relationship between conditions that have been 
listed as the cause of the veteran's death and his military 
service, in particular, has not been established based upon 
the record.  As indicated above, the immediate cause of the 
veteran's death was cerebrovascular disease, due to or as a 
consequence of dementia.  He was not deemed service-connected 
for these conditions during his lifetime.  And as explained 
in more detail below, the competent evidence also does not 
otherwise show these disorders were related to his military 
service.  His SMRs in this regard note no complaints or 
findings of cerebrovascular disease and are absent for any 
objective clinical indication or diagnosis pertaining to 
dementia.

As already mentioned, the record indicates the veteran first 
experienced symptoms suggestive of dementia in 1999, and 
there is no probative evidence suggesting his ultimately 
fatal cerebrovascular disease and dementia are attributable 
to his military service.

There is likewise no probative evidence of a causal link 
between the conditions listed as contributing to the 
veteran's death, namely cerebrovascular disease and dementia, 
and any injury or disease incurred in service.  The 
appellant's first contention in relation to the claim on 
appeal is that the veteran's head injury sustained during 
combat in Korea caused his dementia and was the underlying 
cause of his death.  In his recent November 2004 opinion, 
however, a VA physician reviewed the veteran's claims file 
and noted that the veteran's head injury in 1950 did not 
cause cerebrovascular disease or dementia.  Thus, he 
effectively ruled out a relationship between the injury in 
service and the illness that resulted in the veteran's death.

Next, the appellant contends the veteran suffered from PTSD 
and this in turn caused his cerebrovascular disease which 
resulted in his death.  Not only are the veteran's SMRs 
unremarkable for diagnosis or treatment of a stress-related 
mental illness (keeping in mind VA did not recognize PTSD 
until 1980, years after he had served on active duty), but 
his post-service medical records also are completely 
unremarkable for a diagnosis of PTSD.

To support her claim, the appellant submitted various medical 
treatise articles.  The Court has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional," if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).

Here, though, the treatise evidence submitted by the 
appellant is not accompanied by the opinion of any medical 
expert.  So the Board concludes this information is 
insufficient to establish the required medical nexus opinion 
- especially in light of the November 2004 VA physician's 
opinion clearly to the contrary.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the treatise 
evidence which has been submitted by the appellant is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding this particular case. 

Lastly, the appellant contends the veteran suffered cold-
weather injuries while serving in Korea and over time 
developed peripheral vascular disease in his lower 
extremities as a result of that exposure.  The SMRs are 
negative for any indication of cold exposure or related 
injury.  Further, even were the Board to presume for the sake 
of argument his service in Korea indeed involved the type of 
exposure to inclement weather his widow-appellant alleges, 
there still is no medical evidence of record indicating he 
had vascular insufficiency as a result of that cold exposure.  

It deserves reiterating there is a well-supported opinion of 
record from the November 2004 VA physician, clearly weighing 
against a causal relationship between any of the veteran's 
service-connected disabilities and the conditions that caused 
his death.  This VA physician noted a review of the veteran's 
claims file for his pertinent medical and other history, 
included a specific reference in the foregoing analysis to 
all his service-connected disabilities, and effectively ruled 
out a relationship between these disabilities and the 
veteran's death.  There is no other medical opinion of record 
suggesting a contrary finding.

The Board has also taken into consideration, and does not 
doubt the sincerity of, the contentions presented by the 
appellant.  But as a layperson, she simply does not have the 
appropriate training and expertise to provide a probative 
opinion on a medical matter, and this includes a 
determination as to whether the cause of the veteran's death 
is etiologically related to a service-connected disability or 
any other incident of his military service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For all of these reasons and bases, the Board finds that the 
claim for service connection for the cause of the veteran's 
death must be denied.  The preponderance of the medical 
evidence is against the finding that the veteran has any 
disability related to service that caused or contributed 
substantially or materially to his death.  As a result, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


